ORDER ON PETITION FOR REHEARING
On petition for rehearing Chief Judge Lay and Judge Ross find that there was sufficient evidence in the record to allow the jury to pass upon the issue of good faith and the defense of qualified immunity *379of the individual school board members. The jury was properly instructed on these issues. Under the circumstances of the return of the favorable jury verdict, we find the judgment in favor of the individual school board members should be affirmed. The qualified immunity defense was, in the instant case, a question of fact. Individual members sought and were given advice by the school board attorney that grounds for discharge existed and that no further hearing was required. This was a reasonable assumption since there was no question that Okeson had appeared before the board and that an open discussion of the board's concerns had occurred. After this confrontation, the board members could in good faith assume that the attorney’s advice was correct and that no. further hearing was necessary.
Judgment in favor of the individual members of the school board is affirmed. We agree that the panel opinion, 760 F.2d 864, reversing the judgment in favor of the board should be reversed.1

. The school board did not move for rehearing.